11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Timothy Gray Johnson and                      * From the 118th District Court
Paquita Johnson,                                of Howard County,
                                                Trial Court No. 53412.

Vs. No. 11-20-00123-CV                        * March 31, 2022

Martha Lawler Dunham,                         * Memorandum Opinion by Trotter, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Timothy Gray Johnson and Paquita Johnson.